Mr. Justice Dunn delivered the opinion of the court: The appeal should have been taken to the Appellate Court. No freehold is involved and no other ground appears for an appeal to this court. A freehold was involved in the decree of partition, but no complaint is made of the disposition of the freehold by the circuit court. All parties are satisfied with that part" of the decree, and, in fact, it is in that respect precisely the decree that the appellants prayed for. It is only the action of the court in regard to the $3300.note that is complained of, and the relief sought by this appeal is not to affect the decree in regard to the estate of any of the parties, but merely to relieve the complainants’ estate from a lien for the payment of money. The questions involved in this court are determined by the assignment of error on the record, and this court has not jurisdiction of an appeal in a partition suit, where the assignments of error do not question the action of the court in determining the estates of the parties in the land but relate only to the existence or adjustment of liens. Hutchinson v. Spoehr, 221 Ill. 312; Miller v. Kensil, 223 id. 201; Fread v. Fread, 165 id. 228; Fields v. Coker, 161 id. 186; Malaer v. Hudgens, 130 id. 225. Two of the defendants to the bill were minors, defending by a guardian ad litem, and filed a formal answer calling for strict proof of the bill, and it is said that a freehold is involved in the issue thus made. A freehold was involved in this issue, but no cross-errors have been assigned in behalf of the minors and no reason appears why any cross-errors should be assigned. The decree is final in favor of the minors as well as against them, and appellants have no right to insist upon the assignment of errors on the part of the minors upon a decree which apparently is favorable to them. The appeal will be transferred to the Appellate Court for the Second District. Apped trmsferred^